 Case 3:19-cv-01274-NJR Document 48 Filed 06/08/20 Page 1 of 7 Page ID #383




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

PETER GAKUBA, #M52946,                       )
                                             )
               Plaintiff,                    )
                                             )
       vs.                                   )       Case No. 19-cv-01274-NJR
                                             )
WRIGHT, et al.,                              )
                                             )
               Defendants.                   )

                            ANSWER AND AFFIRMATIVE DEFENSES

       NOW COMES the Defendant, TERRY GRISSOM, as WARDEN OF VIENNA

CORRECTIONAL CENTER, by and through his attorney, KWAME RAOUL, Attorney General

of the State of Illinois, and pursuant to Rule 8 of the Federal Rules of Civil Procedure, hereby

provides his Answer to Plaintiff’s Complaint [Doc 13], in accordance with the Southern District

Administrative Order No. 244, this Court’s Merit Review [Doc. 17], and Order at d/e 39:


                                   The Amended Complaint

       Plaintiff makes the following allegations in his Amended Complaint (Doc. 13): After

transferring to Vienna Correctional Center (“Vienna”) from Robinson Correctional Center

(“Robinson”) on September 4, 2019, Plaintiff was taken to his legal materials on September 5, 2019,

where he learned from Catherine Wright that the legal documents were in a heap and covered in

boot prints. Wright stated that she had never seen anything like that and called Warden John

Barwick to photograph the documents (Id.). Barwick photographed Plaintiff’s legal materials and

contacted Robinson to determine what happened to Plaintiff’s documents. Plaintiff was then

instructed to place the documents in plastic boxes. Plaintiff wrote an emergency grievance about

the state of his legal documents and asked that the photographs taken by Barwick be preserved. The
 Case 3:19-cv-01274-NJR Document 48 Filed 06/08/20 Page 2 of 7 Page ID #384




grievance was deemed not to be an emergency by Warden Swells, and it was then denied by

counselor Lane, grievance officer Robertson, Administrative Review Board Director Bayer, and

IDOC Director Jeffreys (Id.).

RESPONSE: Pursuant to d/e 38, the Warden of Vienna Correctional Center was added as a

Defendant to respond to Plaintiff’s Motion for Preliminary Injunction. Defendant admits that

Plaintiff’s records from the IDOC contain grievances regarding his legal materials, but has

insufficient information or knowledge regarding Plaintiff’s allegations as described in this

paragraph to formulate a belief about the truth of Plaintiff’s remaining allegations. Further,

all claims except Count 3 were dismissed at Merit Review on January 6, 2020. [Doc. 17].



        From September 5, 2019, to the present, Wright has limited Plaintiff’s access to his legal

documents to two visits per week for thirty minutes each visit (Doc. 1, pp. 4-5). Plaintiff does not

believe that is enough time to organize fourteen boxes of legal documents covering all of his cases.

He also has limited access to the law library at Vienna. From September 4, 2019, to December 4,

2019, Plaintiff was only able to access the library twelve times for 90 minutes each time (Id. at p.

5). The law librarian, Karen Pannier, also refuses to allow Plaintiff to photocopy reference

materials and to provide him with legal materials including paper, envelopes, and pens and pencils

(Id. at p. 6). As a result of Pannier’s actions, Plaintiff’s habeas filings have been late or went

missing (Id. at p. 8).

RESPONSE: Pursuant to d/e 38, the Warden of Vienna Correctional Center was added as a

Defendant to respond to Plaintiff’s Motion for Preliminary Injunction. Defendant has

insufficient information or knowledge regarding Plaintiff’s allegations as described in this
 Case 3:19-cv-01274-NJR Document 48 Filed 06/08/20 Page 3 of 7 Page ID #385




paragraph to formulate a belief about the truth of Plaintiff’s remaining allegations. Further,

all claims except Count 3 were dismissed at Merit Review on January 6, 2020. [Doc. 17].

       Plaintiff also notes that he has had forty pieces of mail that was sent to courts go missing

or arrive late (Id. at p. 6). Plaintiff submitted a grievance about his mail but Swells deemed it a

non-emergency.

RESPONSE: Pursuant to d/e 38, the Warden of Vienna Correctional Center was added as a

Defendant to respond to Plaintiff’s Motion for Preliminary Injunction. Defendant has

insufficient information or knowledge regarding Plaintiff’s allegations as described in this

paragraph to formulate a belief about the truth of Plaintiff’s remaining allegations. Further,

all claims except Count 3 were dismissed at Merit Review on January 6, 2020. [Doc. 17].


       Count 1:       First and/or Fourteenth Amendment access to courts claim against

Catherine Wright, John Barwick, Matthew Swells, Serina Lane, Sarah Robertson, Travis Bayler,

and Rob Jeffreys for the destruction of his legal documents.

RESPONSE: Pursuant to d/e 38, the Warden of Vienna Correctional Center was added as a

Defendant to respond to Plaintiff’s Motion for Preliminary Injunction. Defendant has

insufficient information or knowledge regarding Plaintiff’s allegations as described in this

paragraph to formulate a belief about the truth of Plaintiff’s remaining allegations. Further,

all claims except Count 3 were dismissed at Merit Review on January 6, 2020. [Doc. 17].

       Count 2:       First and/or Fourteenth Amendment access to courts claim against

Catherine Wright for denying him adequate access to his legal documents.

RESPONSE: Pursuant to d/e 38, the Warden of Vienna Correctional Center was added as a

Defendant to respond to Plaintiff’s Motion for Preliminary Injunction. Defendant has

insufficient information or knowledge regarding Plaintiff’s allegations as described in this
 Case 3:19-cv-01274-NJR Document 48 Filed 06/08/20 Page 4 of 7 Page ID #386




paragraph to formulate a belief about the truth of Plaintiff’s remaining allegations. Further,

all claims except Count 3 were dismissed at Merit Review on January 6, 2020. [Doc. 17].

       Count 3:           First and/or Fourteenth Amendment access to courts claim against Karen

Pannier for limiting his access to the law library and legal materials. Plaintiff alleges that Pannier

denied him adequate access to the law library. He alleges that as a result of his limited access and

denial of access to materials, he has been unable to file time sensitive court filings in his habeas

cases. (Doc. 13, p. 8).


RESPONSE: Pursuant to d/e 38, the Warden of Vienna Correctional Center was added as a

Defendant to respond to Plaintiff’s Motion for Preliminary Injunction. Defendant has

insufficient information or knowledge regarding Plaintiff’s allegations as described in this

paragraph to formulate a belief about the truth of Plaintiff’s remaining allegations. Further,

all claims except Count 3 were dismissed at Merit Review on January 6, 2020. [Doc. 17].


                                          JURY DEMAND

       Defendant demands a trial by jury in this matter.

                                    AFFIRMATIVE DEFENSE


       A. Administrative Exhaustion

       Plaintiff has filed suit concerning incidents which occurred while Plaintiff was incarcerated

within the Department of Corrections. Plaintiff has failed to properly exhaust administrative

remedies as he is required prior to filing suit under 42 U.S. C. §1983 and his claims are, therefore,

barred by the Prison Litigation Reform act (42 U.S. C. §1997e(a)) and Perez v. Wisconsin Dept.

of Corrections, 182 F.3d 532 (7th Cir. 1999); Pavey v. Conley, 544 F.3d, 739, 749 (7th Cir. 2008).
 Case 3:19-cv-01274-NJR Document 48 Filed 06/08/20 Page 5 of 7 Page ID #387




        B. Qualified Immunity

        At all relevant times, Defendant acted in good faith in the performance of his official

duties and without violating Plaintiff’s clearly established statutory or constitutional rights of

which a reasonable person would have known. Defendant is, therefore, protected from suit by the

doctrine of qualified immunity.

        A. Injunctive Relief Barred

            To the extent Plaintiff is suing Defendant for injunctive relief that is not intended to

address ongoing constitutional violations, the Eleventh Amendment, sovereign immunity, and the

Prison Litigation Reform Act bar such claims.

        C. Eleventh Amendment Sovereign Immunity

        Any claims for monetary damages against Defendant in his official capacity are precluded

by the Eleventh Amendment, which bars an action for damages in Federal Court against a State

or a State official sued in his official capacity.
 Case 3:19-cv-01274-NJR Document 48 Filed 06/08/20 Page 6 of 7 Page ID #388




       WHEREFORE, for the above and foregoing reasons, Defendant respectfully request that

this Honorable Court enter judgment in his favor and against Plaintiff, and deny any and all relief

requested by Plaintiff in this matter.




                                             Respectfully submitted,

                                             TERRY GRISSOM, as WARDEN OF VIENNA
                                             CORRECTIONAL CENTER

                                                     Defendant,

                                             KWAME RAOUL, Attorney General,
                                             State of Illinois,

                                                     Attorney for Defendant,
Carla G. Tolbert #6305104
Assistant Attorney General
201 West Pointe Dr. Suite 7
Swansea, IL 62226
(618) 236-8781                                BY:     s/ Carla G. Tolbert
                                                      Carla G. Tolbert #6305104
                                                      Assistant Attorney General
 Case 3:19-cv-01274-NJR Document 48 Filed 06/08/20 Page 7 of 7 Page ID #389




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

PETER GAKUBA, #M52946,                       )
                                             )
               Plaintiff,                    )
                                             )
       vs.                                   )      Case No. 19-cv-01274-NJR
                                             )
WRIGHT, et al.,                              )
                                             )
               Defendants.                   )

                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2020, the foregoing document, Answer and Affirmative
Defenses, was electronically filed with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the following:

None

and I hereby certify that on the same date, I caused a copy of the document to be mailed by United
States Postal Service to the following non-registered participant:

Peter Gakuba #M52946
VIENNA CORRECTIONAL CENTER
6695 State Route 146 East
Vienna, IL 62995


                                                    Respectfully Submitted,

                                                    s/ Carla G. Tolbert _________
                                                    Carla G. Tolbert #6305104
                                                    Assistant Attorney General
                                                    201 West Pointe Dr. Suite 7
                                                    Swansea, IL 62226
                                                    Phone: (618) 236-8781
                                                    Fax: (618) 236-8620
                                                    E-Mail: ctolbert@atg.state.il.us
